Citation Nr: 0731834	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-42 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Basic eligibility for entitlement to Department of Veterans 
Affairs (VA) death benefits, to include dependency and 
indemnity compensation (DIC) and death pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
a veteran who had active service from October 1953 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to DIC and death pension benefits.  

In August 2004, the appellant testified before a Decision 
Review Officer (DRO) at a personal hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  

The appellant was scheduled to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge in July 2007.  
In June and July 2007, notices for the hearing were sent to 
the appellant's address of record; however, she did not 
report to the scheduled hearing.  The Board, then, finds that 
all due process has been satisfied with respect to the 
appellant's right to a hearing.  

At the August 2004 DRO hearing, the appellant's 
representative stated that the appellant was interested in 
pursuing a claim for entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151 for treatment at a 
Department of Veterans Affairs Medical Center (VAMC) in San 
Diego, California, prior to his death.  This matter is 
referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  According to the official certificate of marriage, the 
appellant and the veteran were married on February [redacted], 2003, 
in San Diego, California.  

2.  According to the official certificate of death, the 
veteran died on February [redacted], 2003.  

3.  No children were born during or before the marital union 
of the appellant and the veteran.


CONCLUSION OF LAW

Basic eligibility for entitlement to VA death benefits, to 
include dependency and indemnity compensation and death 
pension benefits, has not been established.  38 U.S.C.A. §§ 
101(3), (31), 1310, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.54(a), (c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In July 2005, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The July 2005 letter informed the appellant that 
VA would obtain any relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, and other pertinent agencies.  She was advised 
that it was her responsibility to send medical records 
showing the veteran's service-connected disabilities caused 
or contributed to his death, as well as evidence showing she 
was the unmarried surviving spouse of the veteran.  The 
appellant was specifically informed that she should submit 
evidence showing she meets the eligibility requirements 
regarding the length of her marriage to the veteran, such as 
evidence showing she had been married for at least one year 
prior to the veteran's death, for 15 years immediately 
following his date of separation from service, or prior to or 
during his military duty.  The July 2005 letter also 
specifically asked the appellant to provide "any evidence in 
your possession that pertains to this claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the July 2005 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, a 
November 2004 SOC provided her with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  In addition, it appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

In addition, to whatever extent the Court's decision in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim 
herein is being denied, such issues are moot.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

The appellant is seeking entitlement to DIC or death pension 
as the surviving spouse of the veteran.  Under the 
regulations, a "surviving spouse" is defined, in part, as a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death.  38 
C.F.R. § 3.50 (2007).  A surviving spouse may qualify for 
pension, compensation, or DIC benefits, if she was married to 
the veteran (1) before or during his or her military service, 
(2) one year or more before the veteran's death, (3) for any 
period of time if a child was born of or before the marriage, 
or (4) any time during the 15 years following the period of 
service in which the veteran incurred the disability which 
caused his death.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§ 3.54(a), (c) (2007).

According to the official certificate of marriage, the 
appellant and veteran were married on February [redacted], 2003, which 
the Board notes is more than 40 years after the veteran was 
separated from service.  The evidence does not show, nor does 
the appellant allege, that any children were born of or 
before their marriage.  As a result, the controlling issue in 
this case is whether the appellant and veteran were married 
for one year or more prior to the veteran's death.  

The official certificate of death reflects the veteran died 
on February [redacted], 2003.  As noted, the appellant and veteran 
were married on February [redacted], 2003, which is less than one year 
prior to his death.  Despite the foregoing, the appellant has 
consistently asserted that she is entitled to survivor's 
benefits because she and the veteran cohabitated for 131/2 
years, from August 10, 1989, until he was hospitalized in 
December 2002.  See September 2003 VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Benefits, and Accrued Benefits; see also April 2004 Notice of 
Disagreement.  At the August 2004 DRO hearing, the appellant 
testified that she and the veteran lived together for 131/2 
years, and that they had a ceremony in their house on 
November 10, 1986, where they exchanged rings and, as far as 
they were concerned, were married.  

The Board has carefully considered the appellant's 
contentions.  The legal existence of marriage for VA purposes 
is governed by "the law of the place where the parties 
resided at the time of the marriage or the law of the place 
where the parties resided when the rights to benefits 
accrued."  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); see 
also Badua v. Brown, 5 Vet. App. 472, 474 (1993).  It appears 
undisputed that the ceremonial marriage between the appellant 
and the veteran took place in San Diego, California, in 2003, 
and that they also resided in California in 1986.  Therefore, 
California law governs determinations as to whether any 
marriage involving the parties, and any termination thereof, 
was valid.  See Brillo v. Brown, 7 Vet. App. 102, 105 (1994).

Under Section 306 of the California Family Code, a marriage 
shall be licensed, solemnized, and authenticated.  See also 
Cal. Fam. Code §§ 12, 300, 350, 421 (West 2007).  The 
California Court of Appeals has also specifically held that, 
according to the plain language of the statutes, a license is 
a mandatory requirement for a valid marriage in California.  
See Estate of De Passe, 97 Cal. App. 4th 92, 102 (2002).  In 
other words, California does not recognize formation of a 
"common-law" marriage, i.e., one established in the State 
without formality under the law.

In this case, the License and Certificate of Confidential 
Marriage submitted by the appellant reflects that the license 
was issued on January 10, 2003, and solemnized on February [redacted], 
2003, the day the appellant and veteran were married.  
Therefore, even if the Board were to accept the contention 
that the appellant and veteran exchanged rings during a 
ceremony in November 1986, under California law, the 
appellant and veteran were not formally married until 
February [redacted], 2003.  Moreover, the Board notes that the 
appellant reported on her September 2003 VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Benefits, and Accrued Benefits, that the veteran's previous 
marriage to B.L.B. did not end by divorce until April 1988.  
See also January 2003 VA Form 21-526, Veteran's Application 
for Compensation and/or Pension.  Therefore, any ceremony 
that occurred prior to April 1988 wherein the appellant and 
veteran exchanged rings purporting to establish a marriage is 
rendered invalid.  See Cal. Fam. Code §§ 306, 2201 (West 
2007).  

In the alternative to the foregoing, the appellant has also 
asserted that she is entitled to survivor's benefits on the 
basis of a 38 U.S.C.A. § 1151 claim.  Essentially, the 
appellant argues that, had VA not been negligent by not 
performing a procedure that was recommended prior to the 
veteran's death, the veteran would or could have lived to the 
expiration date provided by the veteran's treating physician 
had the procedure been performed, e.g., June 2004, and the 
one-year marriage requirement would have been met.  

As noted above, the appellant's claim for entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for treatment at the San Diego, California, VAMC, has 
been referred to the RO for development.  However, even if 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 is granted, VA would be not permitted 
to establish entitlement to compensation based upon events 
that merely would or could have occurred.  In this case, the 
facts are undisputed.  The appellant and veteran were 
officially married on February [redacted], 2003, and the veteran died 
four days later on February [redacted], 2003.  Thus, the evidence does 
not establish that the appellant and veteran were married for 
at least one year prior to his death, and the appellant does 
not have basic eligibility for entitlement to VA death 
benefits.  

The Board does not doubt the appellant sincerely believes she 
is entitled to survivor's benefits based upon her 131/2-year 
relationship with the veteran; however, the law is 
dispositive in this case, and the Board is bound by the laws 
enacted by Congress and regulations issued by VA in making 
its determinations.  See 38 U.S.C.A. § 7104.  Therefore, the 
Board must find that the appellant is not entitled to DIC or 
death pension benefits because she was not married to the 
veteran before or during his military service, at any time 
during the 15 years following his period of service, or for 
at least one year before the veteran's death, and they did 
not have any children.  As the law and not the evidence is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis, 
supra.


ORDER

Basic eligibility for VA death benefits, to include 
dependency and indemnity compensation and death pension 
benefits, is denied.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


